UNITED STATES SECURITIES AND EXCHANGE COMMISSION WACHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number:333-119915 (Check One):[ X]Form 10-K [] Form 20-F[]Form 11-K[]Form 10-Q []Form 10-D[]Form N-SAR[]Form N-CSR For Period Ended: August 31,2009 []Transition Report on Form 10-K[]Transition Report on Form 20-F []Transition Report on Form 11-K[]Transition Report on Form 10-K []Transition Report on Form N-SAR Form the transition period ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Cancer Therapeutics, Inc.
